DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
	Applicant’s amendments to the claims of November 5, 2021, in response to the Office Action of October 18, 2021, are acknowledged.	

Response to Arguments
	Applicant argues and provides an ownership timeline that Bruncko and Catron were commonly owned at the time of the instant application.  In particular at the time of invention, Abbott owned these inventions directly or through a subsidiary.  The examiner does not dispute that Abbott owned these inventions at the times shown.  However, as discussed in the interview of November 12, 2021, the instant application is not filed by Abbott.  Rather the inventor of the instant application is Abbvie.  As such, the prior art were both owned by a distinct legal entity and properly qualify as prior art.  
	Therefore, the § 103 rejections must be maintained.
	The cancelation of the claims results in withdrawal of the § 112 rejection.
	The double patenting rejection is maintained because the claimed API is claimed in the ‘399 patent.  Catron renders obvious the claimed excipient combination. 



Summary of Interview
	The examiner spoke with Hathaway Russell on the phone on November 12, 2021.  Applicant’s representative indicated that she intends to file a corrective assignment to show that and the instant application were owned or subject to an obligation of assignment to the same entity at the relevant time.  

Status of the Claims
	Claims 72-75, 111-138, and 141-163 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 72-75, 111-138, and 141-163 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruncko et al (US 2011/0124628 A1, cited on IDS filed June 14, 2013) in view of Catron et al (US 2010/0297194 A1).
	Bruncko et al teaches orally deliverable pharmaceutical compositions comprising ABT-199, useful as bcl-2 inhibitors in the treatment of cancer (paragraphs 0003-0005, 0182 and 2444). Bruncko et al does not expressly teach the composition in the form of a solid dispersion or the instantly claimed combination of excipients.
	Catron et al teaches that pharmaceutical compositions comprising a solid dispersion comprising copovidone, polysorbate, and colloidal silicon dioxide at the instantly claimed sodium stearyl fumarate in a concentration of 0.05% to 10% and diluents to include calcium salts, such as dibasic calcium phosphate dehydrate in a concentration of 5% to 95%. See par. 384.  Catron further teaches that the instantly claimed concentration of active agent is appropriate (Example 22). Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the instantly claimed invention to use the dosage form of Catron et al to deliver the compound of Bruncko et al, since the carrier was known to be appropriate for the delivery of ABT-263, a bcl-2 inhibitor of very similar structure to the instantly claimed compound, i.e. ABT-199, thus resulting in the practice of the instantly claimed invention with a reasonable expectation of success.  Catron uses 10.75% API, 1% colloidal silicon dioxide, and 0.025% sodium stearyl fumarate. See par. 400 and 406-409.  Further, in some embodiments 80% polymer is used. See Example 17.  Polysorbate 80 is a surfactant taught for use in a concentration of about 7%. See par. 191.  Copovidone can be used in a concentrations of about 20 to 90%, such as 40 to 85%. See par. 309.  Colloidal silicon dioxide can be used in a concentration of about 1 to 10%. See par. 386.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Generally, differences in concentration or temperature will not support the patentability of subject matter In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 72-75, 111-138, and 141-163 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. US 8,546,399 in view of Catron et al (US 2010/0297194 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because 1-24 of U.S. Patent No. US 8,546,399 are drawn to the instantly claimed compound and pharmaceutical compositions comprising said compound and Catron et al renders obvious the instantly claimed solid dispersion dosage form for the reasons noted above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 whose telephone number is 571-272-2795.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628